Citation Nr: 0716042	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-05 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for non-
cancerous skin conditions (seborrheic dermatitis and 
erythematous plaques of the penis) as a result of exposure to 
ionizing radiation in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The appellant had active service from May 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In June 2006, the Board granted the representative's motion 
to advance this appeal on the Board's docket due to the 
appellant's age of 79.  

The issue on appeal was previously before the Board in July 
2006 when it was remanded to cure a procedural defect.  


FINDINGS OF FACT

1.  A January 1989 rating decision denied service connection 
for a skin rash condition; the veteran did not perfect an 
appeal.  

2.  In September 2002 the veteran sought to reopen the claim.  

3.  The evidence received subsequent to the January 1989 
rating decision which denied service connection for a skin 
rash condition was either duplicative of evidence previously 
submitted or the evidence, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 1989 rating decision that denied entitlement 
to service connection for a skin rash condition is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the January 1989 rating 
decision that denied entitlement to service connection for a 
skin rash condition is not new and material, and the claim 
for that benefit has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R §§ 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The record shows that in March 2003 and July 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board also notes that the February 2007 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised to submit any evidence in his 
possession that pertains to his claim.  Thus, the Board finds 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
July 2006 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim has been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of new and material evidence to reopen a claim for 
service connection, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  The information 
concerning disability rating and effective date was provided 
to the claimant in the July 2006 VCAA letter.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the claimant was provided specific notice that 
complies with the requirement of Kent v. Nicholson in the 
July 2006 VCAA letter.  Thus, the Board finds that the 
directives of Kent are satisfied. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
treatment records have been obtained.  As the Board finds 
below, the veteran has not submitted new and material 
evidence to reopen the claim.  There is no requirement that 
additional development be conducted prior to receipt of the 
evidence sufficient to reopen the claim.  In a July 2006 
statement, the veteran indicated that he did not have any 
other evidence to submit in support of his claim.  

In a July 2006 statement, the veteran reported that he sought 
treatment for skin problems from a private physician in 1946 
which cleared the condition up.  Thereafter, he was treated 
by VA beginning in 1970.  He reported that his skin color 
changed in his face, ankle and feet and also had peeling 
skin.   The veteran did not complete a release to allow VA to 
attempt to obtain the treatment records from 1946.  The 
earliest VA treatment records associated with the claims file 
date from the 1990's.  The Board finds the failure to obtain 
these treatment records would not prejudice the veteran in 
this decision.  At the time of the veteran's original 
application for compensation which was submitted in July 
1988, the veteran did not indicate that he had received any 
post-service treatment for skin problems.  The purported 
medical records are dated many years after the veteran's 
discharge and he has not indicated in any way that these 
records would include competent evidence linking a skin 
condition to the veteran's active duty service including 
exposure to ionizing radiation.  The Board notes that VA 
examinations conducted in 1977 and 1981 failed to evidence 
any complaints of or diagnosis of any skin problems.  At the 
time of a 1988 VA examination, the veteran reported that the 
had had skin problems but they were only present for the 
preceding five years.  Furthermore, the most recent VA 
clinical records indicate that the veteran has skin problems 
but that these are of a relatively recent onset, certainly 
not dating back to the 1970's or prior.  

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (A remand is inappropriate where there 
is no possibility of any benefit flowing to the veteran).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

In July 1988, the veteran submitted a claim of entitlement to 
service connection, in pertinent part, for skin problems.  In 
a January 1989 rating decision, the RO denied service 
connection for a nervous condition and skin rash condition as 
due to ionizing radiation exposure.  The evidence of record 
at the time of the January 1989 rating decision consisted of 
the service medical records, statements from the veteran and 
reports of VA examinations.  The service medical records were 
silent as to complaints of, diagnosis of or treatment for any 
skin problems and physical examination of the veteran's skin 
was determined to be normal at the time of the May 1946 
separation examination.  No pertinent abnormalities were 
complained of or diagnosed at the time of VA examinations 
conducted in June 1977 and April 1981.  At the time of an 
August 1988 VA examination, the veteran reported he had had a 
pruritic rash on his head, neck, and trunk for years.  He 
also complained of flaking and itching skin and lesions on 
his penis which had been present for three months.  The 
diagnosis was erythematous plaques on the penis and 
seborrheic dermatitis.  

The January 1989 rating decision indicated that the claim was 
denied as there was no evidence of a skin rash condition in 
the service medical records or for many years thereafter nor 
was a skin rash condition found to be a radiogenic disease.  
The veteran was provided with notice of the January 1989 
rating decision in February 1989.  The veteran submitted a 
timely notice of disagreement in March 1989 and a statement 
of the case was mailed to him in April 1989.  Thereafter, the 
veteran did not submit a VA Form 9 or any other document that 
could be construed as a timely substantive appeal until May 
1990.  This document was received more than one year after 
mailing of notification of the January 1989 rating decision 
and more than 60 days after mailing of the statement of the 
case and is, therefore, untimely.  38 C.F.R. § 20.302.  In 
June 1990, VA informed the veteran that his substantive 
appeal was not timely filed.  The finds the veteran failed to 
perfect his appeal of the denial of service connection for a 
skin condition in January 1989 and the decision is final.  38 
U.S.C.A. § 7105(c).

In September 2002, the veteran indicated he wished to reopen 
the claim of entitlement to service connection for a skin 
problem as a result of his exposure to radiation while on 
active duty.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In a May 2003 rating decision, the RO determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for a skin condition.  

The evidence added to the record subsequent to the January 
1989 rating decision which denied service connection for a 
skin condition consists of statements and documents submitted 
by the veteran and VA clinical records.  The Board finds that 
none of this evidence fits the definition of "new and 
material evidence" as set out above.  

In March 2004, the veteran submitted a questionnaire 
regarding his exposure to radiation while on active duty.  He 
indicated that he was on board the President Monroe when the 
ship was in Nagasaki, Japan, after the detonation of the 
atomic bomb.  He reported that he took in the local sites 
while on liberty.  This evidence is not new.  The fact that 
the veteran was alleging he had a skin condition which was 
caused by exposure to radiation was of record at the time of 
the prior final denial.  This evidence is duplicative of 
evidence previously of record.  

The VA clinical records dated from 1999 to 2004 evidence 
diagnosis of and treatment for skin problems. A record dated 
in June 2002 includes a diagnosis of generalized xerosis.  In 
July 2004, the veteran complained of a rash in the groin 
which had been present for seven or eight days.  The 
diagnosis was eczematous dermatitis versus atopic dermatitis 
versus fungal dermatitis.  In December 2004, the veteran 
sought treatment for a peeling rash on his palms which he 
reported began four to five days prior.  He denied ever 
having had the symptoms before.  The assessment was peeling 
rash likely due to drug prescription.  Significantly, none of 
the post-service medical records which pertain to the 
veteran's skin problems indicates in any way that the 
disability was linked to the veteran's active duty service, 
including the veteran's own reports of symptomatology.  The 
Court has held that additional evidence, which consists of 
records of post-service treatment that do not indicate in any 
way that a condition is service-connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The statements from the veteran alleging that he currently 
has skin problems which he opined was linked to his active 
duty service are not new.  This allegation was obviously of 
record at the time of the prior final denial.  

The evidence added to the record subsequent to the January 
1989 rating decision which denied service connection for a 
skin condition as due to ionizing radiation is either 
duplicative of evidence previously submitted or the evidence, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim.  Therefore, the Board finds that new 
and material evidence has not been received to reopen the 
claim of entitlement to service connection for non-cancerous 
skin conditions as a result of exposure to ionizing radiation 
in service.  


ORDER

New and material evidence having not been received, the 
January 1989 RO decision, which denied entitlement to service 
connection for a skin rash condition as due to ionizing 
radiation, remains final; the appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


